647 S.E.2d 430 (2007)
STATE
v.
Iziah BARDEN.
No. 96A01-2.
Supreme Court of North Carolina.
June 8, 2007.
William P. Hart, Senior Deputy Attorney General, John G. Barnwell, Assistant Attorney General, Ellen B. Scouten, Special Deputy Attorney General, G. Dewey Hudson, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 7th day of June 2007 by Defendant for Extension of Time to File Brief:
"Motion Allowed. Defendant (Iziah Barden) shall have up to and including the 13th day of July 2007 to file and serve his/her brief with this Court. By order of the Court in conference this the 8th day of June 2007."